Title: To George Washington from Matthias Williamson, Jr., 24 June 1777
From: Williamson, Matthias Jr.
To: Washington, George



Elizabeth Town [N.J.] 24th June 1777
May it please your excellency

I have thought proper to trouble your Excellency with the following Intelligence receiv’d by three different ways from staten Island to day—

by persons whom I think may be credited—that the greatest part of the fleet from N. York Harbour has removed to the Watering place & Princes Bay where the Baggage & troops passing from the Jersies are constantly Embarking—by a person return’d from N. York which he left Yesterday Afternoon where he has been secretly sent by Means of Passes from Colo. Biddle we learn that New York was fir’d last Friday Night in five different places but soon discover’d & put out—the Offenders not known—A Transport cut down for a floating Battery has twenty Six 24 & 18 pounders lies off the Grand Battery in the River—Another which they have been fitting for the same purpose, is neglected & Unfinish’d Genl Howe arrived at New York on sunday Afternoon the Whole of which day they were employ’d in removing the wounded soldiers from the docks to the Hospitals there, said to amount to five Hundd Men by a Lieut. wounded in the Arm—Colo. Campbell of the 57th Regimt of British Troops Garrisons N. York with the Assistance of the Inhabitants—Fifty of which are Oblig’d to do duty every day—the Intelligence I have been able to gain from time to time I have communicated to Colo. Biddle, the distance at which I suppose him to be is the reason of addressing myself to your Excelly I am &c.

Sign’d Matt. Williamson Jun.

